Citation Nr: 0811291	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  08-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  He died in August 2007.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2007 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire that denied the appellant recognition as the 
veteran's surviving spouse for VA benefit purposes.

In April 2008, the undersigned Veterans Law Judge (VLJ) from 
the Board granted the motion of the appellant to advance this 
case on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran and the appellant were married from October 
1991 to January 2006 and divorced in January 2006.

2.  The veteran and the appellant were remarried in May 2007.

3.  The veteran died in August 2007.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Recognition as the Surviving Spouse

In September 2007, the appellant filed a claim for 
entitlement to dependency and indemnity compensation as the 
veteran's surviving spouse.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a) may only be paid to a surviving spouse of 
a veteran who died on or after January 1, 1957, who was 
married to the veteran: (1) Before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated, or (2) For one year or more, or (3) 
For any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. § 
1304 (West 2002); 38 C.F.R. § 3.54(c) (2007).

For periods commencing on or after January 1, 1958, where a 
surviving spouse has been married legally to a veteran more 
than once, the date of the original marriage will be used in 
determining whether the statutory requirement as to date of 
marriage has been met.  See 38 C.F.R. § 3.54(e) (2007).

A Certificate of Marriage and Record of Divorce in the record 
indicate that the veteran and the appellant were married from 
October 1991 to January 2006.

An additional Certificate of Marriage associated with the 
claims file reflects that the veteran and the appellant were 
remarried in May 2007.

In this case, the veteran and the appellant's original 
marriage from October 1991 to January 2006 and subsequent 
marriage in May 2007 clearly meets the statutory requirements 
under 38 C.F.R. § 3.54.  Consequently, the appellant is 
recognized as the surviving spouse of the veteran for 
purposes of establishing eligibility for VA DIC benefits.

	



ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for VA DIC 
benefits is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


